UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1584


In Re:   MICHAEL HARDY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                  (2:10-cr-00048-2; 2:13-cv-07419)


Submitted:   February 29, 2016              Decided:   March 8, 2016


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Hardy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Hardy petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his 28

U.S.C. § 2255 (2012) motion.           He seeks an order from this court

directing the district court to act.              In light of the district

court’s     recent    action    directing    an   evidentiary    hearing    on

Hardy’s § 2255 motion, we find no undue delay.                  Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and   argument   would   not   aid   the

decisional process.

                                                            PETITION DENIED




                                       2